Citation Nr: 1124993	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-37 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for skin disorder, including as due to a qualifying chronic disability.


WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel




INTRODUCTION

The Veteran, who is the Appellant, served on active duty from June 1978 to 
June 1999, including service in Southwest Asia from October 1990 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated May 2008, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a travel Board hearing at the Roanoke RO before the undersigned Veterans Law Judge in July 2010.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The claims at issue were previously remanded by the Board in October 2010 for further evidentiary and procedural development.  This was accomplished, and the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service.

2.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA disability compensation purposes.

3.  Symptoms of bilateral hearing loss were not chronic in service.

4.  Symptoms of bilateral hearing loss have not been continuous since service separation.

5.  The Veteran's current bilateral hearing loss is not etiologically related to exposure to noise in service.  

6.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

7.  Symptoms of skin disorder were not chronic in service.

8.  The Veteran did not have continuous symptoms of skin disorder since service separation.

9.  The currently diagnosed dermatitis and hyperhidrosis are not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

2.  Service connection for a skin disorder, including as due to a qualifying chronic disability, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely March 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Veteran was provided with VA examinations in April 2008 and December 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinions provided considered all of the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154 (West 2002).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).



Service Connection for Bilateral Hearing Loss

In this case, the Veteran asserts that his current bilateral hearing loss is the result of noise exposure in service from artillery, live fire exercises, and noise exposure from working around large generators and laundry equipment in the United States Army.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

First addressing the question of current disability, the Board finds that the Veteran has bilateral hearing loss disability.  A December 2010 VA audiological examination result establishes hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  In December 2010, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 25, 35, 50, 60, and 70 decibels, respectively, with an average puretone threshold of 53.75 decibels.  The speech recognition score for the right ear was 70 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 95, 90, 95, 100, and 105 decibels, respectively, with an average puretone threshold of 97.5 decibels.  The speech recognition score for the left ear was 62 percent.  

The Board finds that the Veteran was exposed to acoustic trauma in service.  A 
May 1992 audiogram reflects that the Veteran was routinely exposed to hazardous noise.  The Veteran's service records also document that the Veteran was involved in the liberation of Kuwait, and participated in operations against enemy forces in Southwest Asia.  In the April 2008 VA audiological examination, the Veteran reported that during service he was exposed to loud noise (acoustic trauma) from artillery and live fire exercises during the Gulf War while stationed in Southwest Asia.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of exposure to acoustic trauma in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

The Board finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of hearing loss in service.  In a January 1998 service treatment record, the Veteran reported left ear pain.  The March 1999 service separation examination report, which includes a summary of the Veteran's significant in-service medical history, includes the Report of Medical History on which the Veteran checked the block to indicate no hearing problems.  The 
March 1999 service separation examiner's review of the history is also negative for any reports of complaints or symptoms of the ears or hearing loss.  

Service audiometric testing reflects no permanent worsening of hearing loss during service.  On service entrance audiological examination, in June 1978, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 5, 5, and 5 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 15, 25, 35, and 25 decibels, respectively.  On service separation audiological examination, in March 1999, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 0, 0, 0, 0, and 10 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 0, 0, 10, and 5 decibels, respectively.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  On service separation audiological examination, in March 1999, none of the puretone thresholds exceeded 15 decibels and no worsening was shown in service, as compared to the service entrance audiometric test results.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of hearing loss in service, or complaints, treatment, or diagnosis of hearing loss either during service or at service separation in June 1999.

The Board next finds that the weight of the evidence demonstrates that hearing loss symptoms have not been continuous since service separation in June 1999.  As indicated, at the March 1999 service separation examination, the Veteran denied any hearing loss and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss after service separation until many years later in 2008.  

With regard to the Veteran's assertions, including the April 2008 and 
December 2010 VA audiological examination report histories, that hearing loss began in service and that his hearing loss has continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his hearing loss, his recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's statements as to chronic hearing loss symptoms in service and continuous hearing loss symptoms after service are not credible because they are outweighed by other evidence of record that includes his own reporting at the March 1999 discharge examination that he did not have hearing loss of any kind, and the absence of any evidence of history of in-service hearing loss, chronic in-service hearing loss symptoms, post-service complaints, symptoms, diagnosis, and absence of treatment of hearing loss for many years after service until 2008.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with his current claim against other lay and medical evidence of record, including the lack of continuity of symptomatology in the record from 1999 to 2008, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 10 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hearing loss is not related to his active service.  On VA audiological examination, in April 2008, none of the puretone thresholds exceeded 15 decibels.  See Hensley v. Brown, 5 Vet. App. at 157.  In the April 2008 VA audiological examination, which weighs against the Veteran's claim, the VA examiner opined that, even conceding the Veteran's in-service exposure to acoustic trauma, the VA examiner found that the Veteran's hearing was within normal limits and opined that the examination revealed the Veteran did not have any hearing problems.  

In the December 2010 VA audiological examination, which weighs against the Veteran's claim, the VA examiner opined that, even conceding the Veteran's in-service exposure to acoustic trauma, the Veteran's current hearing loss was not likely related to his exposure to noise in service.  The VA examiner opined that the Veteran had normal hearing at his service separation examination in March 1999 and at the April 2008 VA audiological examination, which was conducted 10 years after service separation.  The VA examiner also opined that that there was no medical record to establish that the Veteran's hearing loss occurred during military service.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The April 2008 and December 2010 VA audiological opinions are competent and probative medical evidence because they are factually accurate, as it appears the VA examiners were informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave fully articulated opinions that were supported by a sound reasoning.  

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current hearing loss and his military service, including no credible evidence of continuity of symptomatology of hearing loss which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinions on file, in April 2008 and December 2010, which included a review of the claims file, weigh against the claim.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for hearing loss, and outweighs the Veteran's more recent contentions regarding in-service and post-service hearing loss symptoms.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Service Connection for Skin Disorder

The Veteran alleges his skin disorder resulted from his service in the Persian Gulf. A Department of Defense Form 214 (DD-214) notes the Veteran's receipt of the Southwest Asia Service Medal with bronze service star, confirming that the Veteran served in Southwest Asia from October 1990 to April 1991.

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are 'medically unexplained chronic multisymptom illnesses' as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.

In the December 2010 VA skin examination, the Veteran was diagnosed with dermatitis and hyperhidrosis.  The diagnoses of dermatitis and hyperhidrosis are known clinical diagnoses and, therefore, not undiagnosed illnesses.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for diagnosed skin disorders.  

Turning to direct service connection theory, after a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that skin disorder symptoms were not chronic in service.  In a June 1994 service treatment record, the Veteran reported a rash on both of his arms, that would come and go depending on the weather.  The service examiner diagnosed rule out fungal infection.  October and November 2008 buddy statements also reflect that the Veteran sweated often during physical training.  However, the Veteran's service treatment records indicate that his skin problems resolved with treatment.  The Veteran was not placed on permanent profile or restriction in service because of a skin disorder.  The March 1999 service separation clinical evaluation does not note any findings of a skin disorder, indicating as normal the "skin, lymphatics."  Also, in the March 1999 separation examination "Report of Medical History," the Veteran specifically denied a history or complaints of skin disorder.  The clinical examination at service separation does not reflect a diagnosis of a skin disorder at service separation.  As noted above, an injury incurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that a skin disorder has not been continuous since service separation in June 1999.  As indicated, at the March 1999 service separation examination, the Veteran denied 

any disability or symptoms of the skin and his skin was clinically evaluated as normal.  In a March 2001 VA treatment record, the Veteran reported increased sweating.  In a February 2008 VA examination, there were no scars present on the skin.  In a June 2010 VA examination, the VA examiner found no skin symptoms, no skin lesions, and no ecchymosis (bruises).  In a December 2010 VA skin examination, the VA examiner reported excessive sweating and rashes on the forearms.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed dermatitis and hyperhidrosis are not related to active service.  In the December 2010 VA skin examination, which weighs against the Veteran's claim, the examiner opined that the Veterans complaints of hot skin and excessive sweating are less likely than not related to active service.  The VA examiner reasoned that the Veteran's skin symptoms were temporally related to symptoms of anxiety.  The VA examiner also reasoned that the March 1999 service separation examination was negative for any skin complaints.  The December 2010 VA skin opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current skin disorder and his military service, including no credible evidence of continuity of symptomatology of skin disorder which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in December 2010, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for skin disorder, and outweighs the Veteran's more recent contentions regarding in-service and post-service skin disorder symptoms.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for skin disorder, including as a presumptive qualifying chronic disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a skin disorder, including as qualifying chronic disability, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


